Citation Nr: 1417036	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Flowood, MS


THE ISSUE

Entitlement to payment or reimbursement of medical treatment rendered at the St. John's Emergency Trauma Center on April 23, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision by the VAMC in Flowood, Mississippi, which denied a claim for payment or reimbursement of medical treatment rendered at the St. John's Emergency Trauma Center on April 23, 2010.  The Veteran timely appealed.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  The medical care that the Veteran received on April 23, 2010, at the St. John's Emergency Trauma Center was not preauthorized by VA; and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

2.  A VA facility was feasibly available at the time of the Veteran's receipt of medical care on April 23, 2010, at the St. John's Emergency Trauma Center. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical treatment rendered at the St. John's Emergency Trauma Center on April 23, 2010, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  There is no outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary.  In short, the Board concludes that requirements for fair development of the appeal have been met.

II.  Analysis

The basic facts in this case are not in dispute.  Since November 2003, the Veteran has been service-connected for post-traumatic stress disorder (PTSD), evaluated as 70 percent disabling; and for tinnitus, evaluated as 10 percent disabling.  He also has been awarded a total disability rating based on individual unemployability (TDIU), due to service-connected disability.  He now seeks payment or reimbursement for medical treatment rendered at the St. John's Emergency Trauma Center on April 23, 2010, for treatment of a hand injury.
 
Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment, or who were participants in a vocational rehabilitation program.  

Here, the Veteran has a total disability permanent in nature due to a service-connected disability.  As such, 38 U.S.C.A. § 1728 is applicable; the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1725 (which governs payment where a Veteran has not been granted service connection for the disorder treated, or is not in receipt of total compensation).  In this regard, no further discussion of payment or reimbursement under 38 U.S.C.A. § 1725 is warranted or necessary. 

According to the Veteran, he was cleaning behind a refrigerator when he "impaled" his hand accidently along the baseboard; and was concerned that a wooden splinter, which broke inside his left index finger and under a nail, might be contaminated by roach poison and droppings.  When he could not remove the wooden splinter, the Veteran drove himself to a regional trauma center just ten minutes away.

Records show that the Veteran presented for treatment of a hand injury at the St. John's Emergency Trauma Center on Friday, April 23, 2010, at 12:47 p.m.  He described the pain as aching, with a severity level of two on a ten-point scale; and that the pain was intermittent.  Following treatment, the Veteran was billed for the Emergency Department visit; for sterile supply; and for patient convenience.

Records show that the Veteran has Medicare coverage, which denied payment of his claim due to non emergent.

The Veteran contends that he went to the St. John's Emergency Trauma Center because his condition was serious enough as to render him unable to drive to VA facilities located hundreds of miles away.  

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran, until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52(a)(3) (2013).  

The admission of a Veteran to a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2012); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Here, the Veteran neither was admitted to a non-VA hospital, nor did he seek prior authorization for the medical treatment rendered on April 23, 2010, at the St. John's Emergency Trauma Center.  Hence, authorization was not obtained pursuant to 38 C.F.R. § 17.54; and payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002 & Supp. 2013).

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For Veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2013).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Initially, at issue in this case is the second element; and in particular, whether the medical treatment rendered on April 23, 2010, was on an emergent basis.  Pursuant to 38 U.S.C.A. § 1728, treatment for a medical emergency exists where a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 U.S.C.A. § 1728; 76 Fed. Reg. 79,069, 79,070 (codified at 38 C.F.R. § 17.120).

In this regard, the Veteran reported that he previously had impaled a finger, close to the knuckle, by the thorn of a honey locust tree; and that it took three years for the swelling to go down.  Presently, he indicated that he went to the St. John's Emergency Trauma Center because he considered his current hand injury as an emergency; and expressed thoughts such as rushing to a faraway VA hospital, and perhaps going into medical toxic shock or ensuing a car wreck. 

Here, the evidence fails to show that the emergency treatment not previously authorized was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this case, the pertinent treatment records show that the Veteran's skin was punctured by a foreign body; and that the treatment of such injuries depends on the type of foreign body and its location.  Specifically, wood splinters and other organic objects must be taken out quickly to prevent infection.  Records show that the Veteran was in the waiting room for examination, and that his condition was noted as stable and nor requiring any immediate assistance.  At the time of his treatment, the Veteran described the pain as aching.  He had neither been hospitalized overnight for his symptoms, nor was there any indication in the private treatment records that such treatment was rendered in a medical emergency.  Rather, records reflect that the Veteran was billed for "patient convenience" for the Emergency Department visit.

Furthermore, the only medical opinion of record, that of a VA physician in December 2011, indicates that the treatment received on April 23, 2010, was not for a medical emergency.  The physician explained that while it is important to remove foreign bodies as expeditiously as possible, this in itself does not constitute an emergency.  The opinion is not contradicted.  The Board acknowledges the Veteran's contention that his treatment was for a medical emergency.  However, for the reasons set forth above, the evidence fails to show that the private treatment rendered on April 23, 2010, was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Therefore, the Board concludes that the private treatment received by the Veteran on April 23, 2010, was not for a medical emergency.

Lastly, also at issue in this case is the third element, and in particular, whether VA or other federal facilities were feasibly available to render treatment on April 23, 2010.
  
A VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53 (2012); see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VA medical center was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the Veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility). 

Here, the evidence fails to show that VA or other federal facilities were not feasibly available.  For example, a VA facility would not be feasibly available if there was evidence establishing that a Veteran was brought to a hospital in an ambulance, and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).  

During the course of the appeal, the Veteran has asserted that he was aware of VA hospitals located hundreds of miles away; and that it was neither practical nor reasonable for him, in pain, to travel such distances to those hospitals.  The Board notes that the Veteran's being unaware of available VA facilities does not equate to VA facilities not being feasibly available.  The evidence does not show, nor does the Veteran contend, that he attempted to contact VA in any manner to determine whether any facilities were available.  

In this regard, VA has a Community Based Outpatient Clinic (CBOC) in Mount Vernon, Missouri, located approximately 33 miles from Springfield, Missouri, which is open on weekdays.  Thus, the Veteran did not necessarily need to travel hundreds of miles to obtain VA treatment.  Nor is there evidence that treatment would have been refused at the CBOC.  The overall record does not otherwise indicate that an attempt to use VA facilities beforehand or to obtain prior VA authorization for the services required would have been unreasonable, unsound, unwise, or not practicable.  

Hence, the Board finds that treatment provided to the Veteran on April 23, 2010, was not for a medical emergency, and that it would have been reasonably feasible to have obtained the same treatment at a VA facility.  38 C.F.R. § 17.120(b)(c).  See also 38 U.S.C.A. § 1728.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, and it must be denied.


ORDER

Entitlement to payment or reimbursement of medical treatment rendered at the St. John's Emergency Trauma Center on April 23, 2010, is denied.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


